*107OPINION OF THE COURT
Per Curiam.
By order of the Supreme Judicial Court for Suffolk County, Commonwealth of Massachusetts, entered July 22, 1999, the respondent was disbarred, and his name was stricken from the roll of attorneys in that jurisdiction based upon his affidavit of resignation. In that affidavit, the respondent acknowledged serious acts of professional misconduct, including the misuse of his escrow account.
On May 24, 2000, the Grievance Committee served the respondent with a notice pursuant to 22 NYCRR 691.3 apprising him of his right to file a verified statement setting forth any of the enumerated defenses to the imposition of reciprocal discipline in New York, within 20 days.
Although served with the notice pursuant to 22 NYCRR 691.3 on May 24, 2000, the respondent has failed to answer. As the respondent has neither asserted any of the enumerated defenses nor demanded a hearing pursuant to 22 NYCRR 691.3 (c) or (d), the Grievance Committee’s application to impose discipline is granted. Under the circumstances of this case, the respondent is disbarred.
Mangano, P. J., Bracken, O’Brien, Ritter and Luciano, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Timothy F. X. Cleary, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Timothy F. X. Cleary, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.